     Case 4:21-cv-00088-P Document 5 Filed 03/29/21               Page 1 of 16 PageID 80



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION
                         _____________________________________

ADAM A MALIK, et al.,

        Plaintiffs,

v.                                                     Civil Action No. 4:21-CV-88-P

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

        Defendants.

              DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

        Defendants respond to the allegations in the numbered paragraphs of plaintiffs’

complaint (Doc. 1) as follows:

        1.      This introductory paragraph appears to set forth plaintiffs’ characterization

of principles believed by plaintiffs to be relevant to the case. To the extent any response

is required, defendants have insufficient knowledge to admit or deny these matters and

therefore deny them.

        2.      Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        3.      The first sentence is denied. With respect to the second sentence,

defendants deny that the phone was ever “seized” (it was instead detained when

presented at an international entry point for purposes of conducting a border search),

admit that there was no warrant, have insufficient knowledge to admit or deny the



Defendants’ Answer to Plaintiffs’ Complaint – Page 1
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21               Page 2 of 16 PageID 81



allegations about the contents of the phone and therefore deny those, and otherwise deny

this sentence.

        4.       With respect to the first sentence, defendants deny that they have already

searched the contents of the phone or any remotely stored information. Defendants have

insufficient knowledge to admit or deny the second sentence and therefore deny it. With

respect to the third sentence, it is admitted that a representative of U.S. Customs and

Border Protection reached out to plaintiffs on or before January 25, 2021, to discuss

logistics of the possible filter review of material on the phone; otherwise, this sentence is

denied, as are all other allegations in this paragraph.

        5.       This paragraph appears to set forth plaintiffs’ characterization of the case

and summarize the grounds for relief. To the extent any response is required, this

paragraph is denied and it is denied that plaintiffs are entitled to any relief.

        6.       Admitted that 28 U.S.C. § 1331 supplies jurisdiction insofar as plaintiffs

are complaining of matters arising under the laws or Constitution of the United States,

and a waiver of sovereign immunity is available. Denied that there is any “final agency

action” which would give rise to any claim or jurisdiction on that basis (presumably

under the Administrative Procedure Act).

        7.       Admitted to the extent there is a proper jurisdictional basis for the claim

and relief requested.

        8.       The first sentence is admitted. With respect to the second sentence, it is

denied that defendants “seized” the phone—the phone was detained when presented at an

international entry point for purposes of conducting a border search.


Defendants’ Answer to Plaintiffs’ Complaint – Page 2
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21              Page 3 of 16 PageID 82



         9.     Defendants are not aware of any applicable administrative remedies that are

a precondition to suit; on that basis, this paragraph is denied.

         10.    With respect to the first sentence, it is admitted that Adam Malik is a U.S.

citizen, and it is further admitted that as of the date this answer is being filed, the State

Bar of Texas’s website does list an Adam Malik as an attorney eligible to practice in

Texas. With respect to the second sentence, defendants do understand that Adam Malik

was previously employed in some capacity within the U.S. Department of Homeland

Security, but at this time defendants have insufficient knowledge to admit or deny any

further specific aspects of this allegation (such as any position as a “DHS officer”), and

therefore deny those.

         11.    Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

         12.    Admitted.

         13.    Admitted.

         14.    Denied—the Secretary of Homeland Security is now Alejandro Mayorkas,

who should be considered automatically substituted as the defendant pursuant to Rule

25(d).

         15.    Admitted.

         16.    Defendants have insufficient knowledge to admit or deny the first sentence

and therefore deny it. With respect to the remaining sentences, it is admitted that the U.S.

Department of Homeland Security and certain agencies within the department are tasked

with enforcing immigration laws and providing immigration benefits, including


Defendants’ Answer to Plaintiffs’ Complaint – Page 3
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21             Page 4 of 16 PageID 83



naturalizations.

        17.     The first sentence is admitted. With respect to the second sentence, it is

admitted that the Secretary of Homeland Security and certain U.S Citizenship and

Immigration Services officials were named as defendants in the referenced lawsuit, but

this sentence is otherwise denied.

        18.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        19.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        20.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        21.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        22.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        23.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        24.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        25.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        26.     Defendants have insufficient knowledge to admit or deny this paragraph


Defendants’ Answer to Plaintiffs’ Complaint – Page 4
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21            Page 5 of 16 PageID 84



and therefore deny it.

        27.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        28.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        29.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        30.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        31.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        32.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        33.     Defendants have insufficient knowledge to admit or deny the allegation

about Adam Malik’s reasons for applying for the Global Entry program, and therefore

deny this allegation. It is admitted that Adam Malik was initially approved for Global

Entry on August 8, 2014, and that his application for renewal was approved on October

28, 2019.

        34.     It is admitted that Adam Malik was eventually granted participation in the

Global Entry program after having been deemed to meet the necessary qualifications;

otherwise this paragraph is denied.

        35.     It is admitted that Adam Malik presented himself for inspection at a U.S.


Defendants’ Answer to Plaintiffs’ Complaint – Page 5
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21             Page 6 of 16 PageID 85



port of entry on January 3, 2021, as alleged in the first sentence. Defendants otherwise

have insufficient knowledge to admit or deny this paragraph and therefore deny it.

        36.     It is admitted that Adam Malik presented himself for inspection at a U.S.

port of entry on January 3, 2021, as alleged in the first sentence. With respect to the

second sentence, the reference to being “rejected entry at the kiosk” is denied—a traveler

is not deemed “rejected” by a kiosk; rather, the traveler can be referred upon entry for

further review, and it is admitted that this did occur with respect to Adam Malik.

        37.     Denied.

        38.     It is admitted that Adam Malik was questioned by an officer, but this

paragraph is otherwise denied.

        39.     Denied.

        40.     Denied.

        41.     Denied.

        42.     Admitted.

        43.     The first sentence is denied. With respect to the second sentence, it is

admitted that Adam Malik refused to provide the passcode to unlock the phone in order

to conduct a border search at that time.

        44.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        45.     Denied—Adam Malik’s refusal to provide the passcode to unlock the

phone prevented it from being placed in airplane mode, but the phone was turned off and

placed into an evidence bag to prevent access to the internet or any communications


Defendants’ Answer to Plaintiffs’ Complaint – Page 6
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21               Page 7 of 16 PageID 86



network.

        46.     With respect to the first sentence, it is admitted that Adam Malik was not

asked to disable connectivity of the phone; instead, this was accomplished as described in

the preceding paragraph by turning off the phone and placing it into an evidence bag to

prevent access to the internet or any communications network. Defendants have

insufficient knowledge to admit or deny the allegations about whether Adam Malik

would have placed the phone in airplane mode (which Adam Malik never communicated

any desire to do) and therefore deny it.

        47.     Denied.

        48.     With respect to the first sentence, it is denied that the phone was “seized”—

the phone was detained pursuant to the referenced directive. The second and third

sentences of this paragraph are admitted.

        49.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        50.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        51.     It is admitted that the directive does not separately define the referenced

terms within the four corners of the document, but it is denied that the terms are vague or

capacious.

        52.     It is admitted that the directive generally authorizes an advanced search


Defendants’ Answer to Plaintiffs’ Complaint – Page 7
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21               Page 8 of 16 PageID 87



when there is reasonable suspicion of activity in violation of the laws enforced or

administered by U.S. Customs and Border Protection, or in which there is a national

security concern, and a supervisor approves; otherwise this paragraph is denied.

        53.     It is admitted that the directive generally authorizes an advanced search

when there is reasonable suspicion of activity in violation of the laws enforced or

administered by U.S. Customs and Border Protection, or in which there is a national

security concern; otherwise this paragraph is denied.

        54.     It is admitted that the directive generally requires supervisory approval for

an advanced search when there is reasonable suspicion of activity in violation of the laws

enforced or administered by U.S. Customs and Border Protection, or in which there is a

national security concern, but further specifies that if supervisory presence is not

practicable, the supervisor is to be notified about the search and any results thereof as

soon as possible; otherwise this paragraph is denied.

        55.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        56.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        57.     The first sentence is denied insofar as defendants deny that permanent

detention of a device or its data is authorized in this manner. With respect to the second

sentence, it is admitted that probable cause can be generated through initial searches


Defendants’ Answer to Plaintiffs’ Complaint – Page 8
    Case 4:21-cv-00088-P Document 5 Filed 03/29/21               Page 9 of 16 PageID 88



performed at the border without any individualized suspicion or magistrate review.

        58.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        59.     It is admitted that the directive authorizes the transfer of electronic devices

and information thereon to other government agencies without individualized suspicion

under certain limited circumstances.

        60.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        61.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        62.     The first sentence is denied. With respect to the second sentence, it is

admitted that this sentence generally summarizes the referenced portions of the directive

(with the caveat that the complete directive should be consulted for a full and accurate

description of its provisions in their entirety).

        63.     The first sentence is denied. With respect to the second sentence, it is

admitted that this sentence generally summarizes the referenced portions of the directive

(with the caveat that the complete directive should be consulted for a full and accurate

description of its provisions in their entirety), although the “vaguely” characterization is

denied.


Defendants’ Answer to Plaintiffs’ Complaint – Page 9
   Case 4:21-cv-00088-P Document 5 Filed 03/29/21                Page 10 of 16 PageID 89



        64.     The first sentence is denied. With respect to the second sentence, it is

admitted that this sentence generally summarizes the referenced portions of the directive

(with the caveat that the complete directive should be consulted for a full and accurate

description of its provisions in their entirety),

        65.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        66.     Admitted that this paragraph generally summarizes the referenced portions

of the directive (with the caveat that the complete directive should be consulted for a full

and accurate description of its provisions in their entirety).

        67.     Denied.

        68.     Denied.

        69.     Denied.

        70.     Denied.

        71.     Denied.

        72.     Denied.

        73.     Denied.

        74.     Denied.

        75.     It is admitted that the phone is still in defendants’ possession, but this

paragraph is otherwise denied.

        76.     Denied.

        77.     Denied (including that defendants deny the phone was “seized”).


Defendants’ Answer to Plaintiffs’ Complaint – Page 10
   Case 4:21-cv-00088-P Document 5 Filed 03/29/21             Page 11 of 16 PageID 90



        78.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        79.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        80.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        81.     Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

        82.     Denied.

        83.     The first sentence is denied. With respect to the second sentence,

defendants have insufficient knowledge to admit or deny this paragraph and therefore

deny it (particularly as the reference to the possibility of downloads occurring “during

[the phone’s] seizure” is vague and could potentially refer to downloads occurring while

Adam Malik was being inspected but before the phone had been detained and placed into

an evidence bag; defendants also deny that the phone was “seized”).

        84.     Denied.

        85.     Denied.

        86.     Denied.

        87.     Denied.

        88.     It is admitted that Adam Malik sent an email on January 6, 2021, to the

Assistant U.S. Attorney who had appeared for the defense in the Rahim suit, and that the

email referenced an alleged seizure of privileged information; otherwise this paragraph is


Defendants’ Answer to Plaintiffs’ Complaint – Page 11
      Case 4:21-cv-00088-P Document 5 Filed 03/29/21           Page 12 of 16 PageID 91



denied.

         89.    Admitted.

         90.    Admitted.

         91.    Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

         92.    Defendants have insufficient knowledge to admit or deny this paragraph

and therefore deny it.

         93.    Denied.

         94.    Denied.

         95.    Denied.

         96.    Denied.

         97.    Denied.

         98.    Denied.

         99.    Denied.

         100.   Defendants deny that plaintiffs are entitled to any fees or costs and

otherwise have insufficient knowledge to admit or deny this paragraph and therefore deny

it.

         101.   Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

         102.   Denied.

         103.   Denied.

         104.   Denied.


Defendants’ Answer to Plaintiffs’ Complaint – Page 12
   Case 4:21-cv-00088-P Document 5 Filed 03/29/21            Page 13 of 16 PageID 92



        105.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        106.    Denied.

        107.    Denied.

        108.    Denied.

        109.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        110.    Denied.

        111.    Denied.

        112.    Denied.

        113.    Denied.

        114.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        115.    Denied.

        116.    Denied.

        117.    Denied.

        118.    Denied.

        119.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        120.    Denied.

        121.    Denied.

        122.    Denied.


Defendants’ Answer to Plaintiffs’ Complaint – Page 13
   Case 4:21-cv-00088-P Document 5 Filed 03/29/21            Page 14 of 16 PageID 93



        123.    Denied.

        124.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        125.    Denied.

        126.    Denied.

        127.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        128.    Denied.

        129.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        130.    Denied.

        131.    Denied.

        132.    Denied.

        133.    Denied.

        134.    Denied.

        135.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        136.    Denied.

        137.    Denied.

        138.    Denied.

        139.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.


Defendants’ Answer to Plaintiffs’ Complaint – Page 14
   Case 4:21-cv-00088-P Document 5 Filed 03/29/21               Page 15 of 16 PageID 94



        140.    Denied.

        141.    Denied.

        142.    Denied.

        143.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        144.    Admitted.

        145.    Denied.

        146.    Denied

        147.    Denied.

        148.    Defendants incorporate their prior responses to the referenced paragraphs of

the complaint as applicable.

        149.    Denied.

        150.    Denied.

        “Prayer for Relief” section: Defendants deny that plaintiffs are entitled to any

relief, and defendants request judgment in their favor.

        Unless specifically admitted herein, all allegations in the complaint are denied.

                                               Defenses

        1.      Plaintiffs fail to state any claim upon which relief can be granted.

        2.      Plaintiffs are not entitled to any aware of attorneys’ fees or costs.




Defendants’ Answer to Plaintiffs’ Complaint – Page 15
   Case 4:21-cv-00088-P Document 5 Filed 03/29/21                 Page 16 of 16 PageID 95



                                                        Respectfully submitted,

                                                        PRERAK SHAH
                                                        Acting United States Attorney

                                                        /s/ Brian W. Stoltz
                                                        Brian W. Stoltz
                                                        Assistant United States Attorney
                                                        Texas Bar No. 24060668
                                                        1100 Commerce Street, Third Floor
                                                        Dallas, Texas 75242-1699
                                                        Telephone: 214-659-8626
                                                        Facsimile: 214-659-8807
                                                        brian.stoltz@usdoj.gov

                                                        Attorneys for Defendants

                                        Certificate of Service

        On March 29, 2021, I electronically submitted the foregoing document with the

clerk of court for the U.S. District Court, Northern District of Texas, using the electronic

case filing system of the court. I hereby certify that I have served all parties

electronically or by another manner authorized by Federal Rule of Civil Procedure

5(b)(2).

                                                        /s/ Brian W. Stoltz
                                                        Brian W. Stoltz
                                                        Assistant United States Attorney




Defendants’ Answer to Plaintiffs’ Complaint – Page 16
